                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 TYRONDA JAMES,
     Plaintiff,

        v.
                                                               No. 3:16-cv-1445 (VAB)
 RD AMERICA, LLC, d/b/a Restaurant
 Depot, JETRO HOLDINGS, LLC, d/b/a
 Restaurant Depot, RESTAURANT DEPOT,
 LLC, d/b/a Restaurant Depot,
        Defendants.

                      RULING AND ORDER ON MOTION IN LIMINE

       On August 24, 2016, Tyronda James (“Plaintiff”) sued RD America, LLC, Jetro

Holdings, LLC, and Restaurant Depot, LLC (“Defendants”), alleging that she was fired on the

basis of race, subjected to a hostile work environment, and retaliated against for protected

activity, all in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.

Complaint, dated Aug. 24, 2016 (“Compl.”), ECF No. 1.

       On March 5, 2019, the Court granted in part and denied in part Defendants’ motion for

summary judgment. Ruling and Order, dated Mar. 5, 2019 (“R & O”), ECF No. 62. The Court

held that Ms. James’s hostile work environment claim could proceed to trial because there is a

genuine issue of material fact as to whether the use of racial epithets in her workplace was

sufficiently severe or pervasive to have materially altered the terms and conditions of her

employment, but granted summary judgment for Defendants on Ms. James’s other claims. Id. at

25–31, 33.

       Before the jury trial beginning on August 19, 2019, Defendants move in limine to

preclude Ms. James from introducing any evidence, testimony, or references to a civil action Ms.

James has filed that is currently pending before the Connecticut Superior Court for the Judicial
District of New Haven. Defendants’ Motion In Limine to Preclude Evidence, Testimony or

References to Plaintiff’s State Court Action, dated Jul. 16, 2019 (“Defs.’ Mot.”), ECF No. 80.

        For the reasons explained below, Defendants’ motion in limine is GRANTED IN PART

AND DENIED IN PART.

        Defendants’ motion is granted only to the extent that evidence or testimony may not refer

to the fact that there is a state court action pending. Defendants’ motion is otherwise denied,

without prejudice to raising any issues of relevance or prejudice during the trial.

   I.      FACTUAL AND PROCEDURAL BACKGROUND

        Familiarity with the facts and prior proceedings, as detailed in the Court’s March 5, 2019

Ruling and Order, is assumed. See R & O at 2–12.

        On March 5, 2019, the Court granted in part and denied in part Defendants’ motion for

summary judgment. R & O at 1, 33. The Court (1) denied summary judgment on Defendants’

arbitration defense because Defendants had failed to show an absence of a genuine dispute of

material fact as to whether there was a valid agremeent to arbitrate and whether Ms. James’s

claims were within it scope, id. at 13–17; (2) granted summary judgment as to Plaintiff’s claims

of discriminatory firing and retaliation, id. at 20–25, 31–32; and (3) denied summary judgment

as to Plaintiff’s claim of hostile work environment because there is a genuine issue of material

fact as to whether the use of racial epithets in her workplace was sufficiently severe or pervasive

to have materially altered the terms and conditions of her employment, thereby allowing this

single claim under Title VII to proceed to trial, id. at 25–31, 33.

        On March 14, 2019, following a telephonic scheduling conference with the parties, the

Court set this case down for a jury trial beginning on August 19, 2019, with jury selection to be

held on August 5, 2019. Scheduling Order, dated Mar. 14, 2019, ECF No. 65.



                                                  2
       On July 3, 2019, Defendants moved to continue jury selection to August 19, 2019—the

day the trial is set to begin—due to a scheduling conflict for Defendants’ counsel with an

unrelated matter. Motion to Continue Jury Selection, dated Jul. 3, 2019, ECF No. 75.

       On July 5, 2019, the parties filed their joint trial memorandum. Joint Trial Memorandum,

dated Jul. 5, 2019, ECF No. 76.

       On July 8, 2019, the Court noted the parties’ failure to simultaneously file motions in

limine with their joint trial memorandum, as required by this Court’s Chambers Practices, and

therefore set a schedule for briefing on motions in limine. Amended Scheduling Order, dated Jul.

8, 2019, ECF No. 77.

       On July 11, 2019, the Court granted Defendants’ motion to continue, rescheduling the

jury selection to August 19, 2019, with trial set to begin thereafter. Order, dated Jul. 11, 2019,

ECF No. 78; Notice of E-Filed Calendar, dated Jul. 12, 2019, ECF No. 79.

       On July 16, 2019, Defendants moved in limine to preclude Ms. James from introducing

any evidence, testimony, or references to a civil action Ms. James has filed, James v. Jetro

Holdings, No. NNH-CV-XX-XXXXXXX-S, currently pending before the Connecticut Superior Court

for the Judicial District of New Haven. Defs.’ Mot. Defendants argue that the state court action,

in which Ms. James seeks damages for Defendants’ alleged tortious interference with her

business, is wholly irrelevant to the claims before this Court as it “seeks a completely different

remedy with different legal theories outside of Title VII.” Id. at 2. Defendants argue that any

descriptions or references to the State Court Action therefore are irrelevant. Id. at 1, 3–4.

Defendants further argue that “even if such evidence is relevant . . . the evidence is highly

prejudicial and outweighs any probative value because it will confuse the issues (hostile work




                                                  3
environment v. commercial issues) and mislead the jury (essentially informing the jury that

Plaintiff’s termination was not for just cause and retaliatory).” Id. at 4.

         On July 22, 2019, Ms. James opposed Defendants’ motion in limine, arguing that the

request is overbroad because it would “preclude any testimony or evidence that may be relevant

to the Hostile Work Environment [claim], but is even slightly connected in some way to the state

court action,” leaving Ms. James “open to random and unpredictable evidentiary objections from

the defendants depending on how creative the defendants can be at linking each individual piece

of evidence and testimony to the state case.” Objection to Motion In Limine to Preclude

Evidence, Testimony or References to Plaintiff’s State Case, dated Jul. 22, 2019 (“Pl.’s Opp.”),

ECF No. 82.

         On July 24, 2019, the Court held a final pretrial conference with the parties, reserving

decision on the motion in limine.

   II.      STANDARD OF REVIEW

         Motions in limine provide district courts the opportunity to rule in advance of trial on the

admissibility and relevance of certain forecasted evidence. See Luce v. United States, 469 U.S.

38, 40 n.2 (1984); Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir. 1996). “A district court’s

inherent authority to manage the course of its trials encompasses the right to rule on motions in

limine.” Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 176 (S.D.N.Y. 2008).

         A court should only exclude evidence on motions in limine if the evidence is clearly

inadmissible on all potential grounds. Levinson v. Westport Nat’l Bank, No. 09-cv-1955 (VLB),

2013 WL 3280013, at *3 (D. Conn. June 27, 2013). The court also retains discretion to reserve

judgment on some or all motions in limine until trial so that the motions are placed in the




                                                   4
appropriate factual context. See Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. L.E. Myers Co.,

937 F. Supp. 276, 287 (S.D.N.Y. 1996).

    III.      DISCUSSION

           Ms. James admits that there is no need for any explicit reference to the state court action

to be made during trial, and therefore does not object to the exclusion of evidence that “blatantly

refers to the concurrent existence” of the state court action. Pl.’s Opp. at 8.

           But she argues that granting Defendants’ request to exclude any evidence or testimony

regarding her claims or damages in the state action risks excluding evidence that is relevant and

admissible with respect to her Title VII hostile work environment claim. Id. Instead, she argues

that the Court should reserve any rulings excluding such evidence until trial. See id. (“The trial

court can reserve ruling for the time of trial in order to preserve the Plaintiff’s right to present the

evidence in context of other relevant facts that support her case.”).

           The Court agrees.

           Both actions generally arose from the circumstances of Ms. James’s employment and the

termination of her employment. Accordingly, the fact that they allege different legal theories and

causes of action is not as dispositive as Defendants claim, as there may well be relevant evidence

that was discovered through, or has otherwise been introduced during, the state court action.

           Defendants have also failed to specify any particular evidence that they believe is

irrelevant or prejudicial. Without any more information about specific evidence that Defendants

wish to exclude, the Court declines to adopt a blanket exclusion of all such evidence at this time.

See, e.g., Cruz v. United Auto. Workers Union Local 2300, No. 3:18-CV-48 (GTS/ML), 2019

WL 3239843, at *26 (N.D.N.Y. Jul. 18, 2019) (“The Court, in its discretion, declines to rule on

the admissibility of evidence where it does not have any clear indication of the particular



                                                    5
evidence sought to be excluded or its intended use; without the specific evidence before it for

examination, the Court certainly cannot determine whether such evidence would be inadmissible

in all respects.”) (citation omitted); Nationwide Mut. Ins. Co. v. Mortensen, No. 3:00-CV-1180,

2010 WL 5071046, at *3 (D. Conn. Dec. 7, 2010) (“Nationwide seeks to preclude the defendants

from introducing many of its 241 exhibits into evidence and from offering testimony from some

of its 32 witnesses on the grounds that such evidence is irrelevant. Nationwide, however, does

not specify which of these 241 exhibits or 32 witnesses are actually irrelevant . . . .[T]he Court

finds that it is premature to rule on Nationwide’s motion to preclude such evidence at this

time.”).

   IV.      CONCLUSION

         For the reasons discussed above, Defendants’ motion in limine is GRANTED IN PART

AND DENIED IN PART.

         Defendants’ motion is granted only to the extent that evidence or testimony may not refer

to the fact that there is a state court action pending. Defendants’ motion is otherwise denied,

without prejudice to raising any issues of relevance or prejudice during the trial.

         SO ORDERED at Bridgeport, Connecticut, this 1st day of August, 2019.

                                                        /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
